[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10818         ELEVENTH CIRCUIT
                                                                     OCT 12, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________          CLERK

                               D.C. Docket No. 1:09-cr-20345-PAS-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                 versus

BUD PRATT WILLIAMS,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (October 12, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Bud Pratt Williams, proceeding pro se,1 appeals his convictions for

conspiracy to possess with intent to distribute methylenedioxymethamphetamine

(MDMA), in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846; possession

with intent to distribute MDMA, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C),

and 18 U.S.C. § 2; and attempted distribution of MDMA, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(C), and 18 U.S.C. § 2. On appeal, Williams argues (1) the

district court abused its discretion by denying his second motion for a new trial

without holding an evidentiary hearing, and (2) his right to due process was

violated because the government knowingly allowed false testimonies to go

uncorrected. After review, we affirm Williams’ convictions.2

                                                I.

       Williams first argues the district court erred by denying his motion for a

new trial without an evidentiary hearing. He asserts two new affidavits show that

the Government’s key witness, Donovan Jonas, lied on the stand about Williams’

involvement in the drug transactions.


       1
         We construe pro se filings liberally. See United States v. Webb, 565 F.3d 789, 792 (11th
Cir. 2009).
       2
          We review the denial of a motion for a new trial for an abuse of discretion. United
States v. Puentes, 50 F.3d 1567, 1578 (11th Cir. 1995). Likewise, we review a district court’s
decision concerning whether to hold an evidentiary hearing for an abuse of discretion. United
States v. Massey, 89 F.3d 1433, 1443 (11th Cir. 1996).

                                                2
       Federal Rule of Criminal Procedure 33 allows a defendant to file a motion

for a new trial within three years after the verdict if the motion is based on newly

discovered evidence. Fed. R. Crim. P. 33(b). The movant of a Rule 33 motion

based on newly discovered evidence must establish that:

             (1) the evidence was discovered after trial, (2) the failure
             of the defendant to discover the evidence was not due to
             a lack of due diligence, (3) the evidence is not merely
             cumulative or impeaching, (4) the evidence is material to
             issues before the court, and (5) the evidence is such that
             a new trial would probably produce a different result.

United States v. Jernigan, 341 F.3d 1273, 1287 (11th Cir. 2003) (citation omitted).

We highly disfavor motions for new trials based on newly discovered evidence,

and the defendant bears the burden of justifying a new trial. United States v.

Campa, 459 F.3d 1121, 1151 (11th Cir. 2006) (en banc).

      The district court did not abuse its discretion by denying Williams’ motion

for a new trial without holding an evidentiary hearing. The affidavits proffered by

Williams go to Jonas’s credibility and thus merely present impeachment evidence

that does not warrant a new trial. Jernigan, 341 F.3d at 1287. Moreover, we have

previously held during Williams’ first motion for a new trial that there was

sufficient evidence at trial to support the jury conviction without the testimony of

Jonas. See United States v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir.



                                          3
1997) (noting that “[u]nder the law-of-the-case doctrine, an issue decided at one

stage of a case is binding at later stages of the same case”). Thus, a new trial

would probably not have produced a different result. Jernigan, 341 F.3d at 1287.

And, because the resolution of Williams’ motion for new trial is clear, the district

court did not abuse its discretion by not holding an evidentiary hearing. See id. at

1289.

                                          II.

        Williams next argues his right to due process was violated because the

Government knowingly allowed the false testimony of Jonas and Kevin Bobbitt, a

Drug Enforcement Administration agent, to go uncorrected. Because Williams

fails to establish that the Government knew of any falsehood in Jonas’s and

Bobbitt’s testimonies, he cannot establish that his right to due process was

violated. See United States v. Dickerson, 248 F.3d 1036, 1041 (11th Cir. 2001)

(noting that to succeed on a Giglio challenge, a defendant must establish that the

prosecutor knowingly used perjured testimony, or failed to correct what he

subsequently learned was false testimony, and that the falsehood was material).

        AFFIRMED.




                                          4